Title: To Alexander Hamilton from William C. Bentley, 6 November 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Richmond 6th. Novemr. 1799.
          
          Your last letter to me, contained information of the Secretary of War’s determination to appoint only two Cadets to a Regiment, and requested me to Select out of the number that had been recommended, two proper characters for my Regiment; In my Answer to that letter, I named Mr Simmons & Mr Beale as proper Characters; A few hours before I wrote that letter, I received information, that which I thought could be relied on, that Mr Thoms, who I had before recommended, had abandoned his design, and was preparing to get an appointment in one of the Regiments of the Western Army; I soon found that my information was incorrect. Mr Thoms’s letter to me a few days after the date of mine to you on that Subject, expressed his anxiety to know the result of his application. He has since been with me on the Subject; The manner in which he comes recommended, together with the Opinion I have formed of him from this Slight acquaintance, has interested me in his behalf; I lament that I have it not in my power to recommend him to fill a Vacancy, as there is not one in my Regiment; I am told that a vacancy has lately occured in the 8th. Regimt. by the resignation of Lieut. Foushee; If it should not be esteemed arrogance in me to recommend Mr. Thoms to fill a vacancy in another Regimt., I would recommend him to fill the vacancy of Lt Foushee. I am persuaded that Colo. Parker will not except to such Conduct, as it appears that Capt. Blue was strongly recommended by him to fill a vacancy in my Regimt., I shall, not withstanding, inform Colo. Parker, by letter, of the liberty I have taken.
          I have the honor to be, with every Sentiment of respect, Your Mo: Obt
          
            W. Bentley
          
        